Citation Nr: 1003250	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation benefits for a 
bilateral eye disability, pursuant to the provisions of 38 
U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1959 to 
January 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the RO that 
declined to reopen a claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for a 
bilateral eye disability on the basis that new and material 
evidence had not been received.  The Veteran timely appealed.


FINDINGS OF FACT

1.  In July 2003, the Board denied the Veteran's claim for 
entitlement to compensation benefits for a bilateral eye 
disability, pursuant to the provisions of 38 U.S.C.A. § 1151; 
the Veteran's appeal was dismissed by the U.S. Court of 
Appeals for Veterans Claims (Court).

2.  Evidence associated with the claims file since the July 
2003 denial, when considered by itself or in connection with 
evidence previously assembled, does not create a reasonable 
possibility of substantiating a claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for a bilateral eye disability. 


CONCLUSIONS OF LAW

1.  The July 2003 Board decision, denying the Veteran's claim 
for entitlement to compensation benefits for a bilateral eye 
disability, pursuant to the provisions of 38 U.S.C.A. § 1151, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

2.  The evidence received since the July 2003 Board decision 
is not new and material, and the claim for compensation 
benefits for a bilateral eye disability, pursuant to the 
provisions of 38 U.S.C.A. § 1151is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through October 2004 and April 2005 letters, the RO notified 
the Veteran of the legal criteria governing claims of 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, and the evidence needed to meet that criteria.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  The Board 
finds no prejudice to the Veteran in proceeding with a denial 
of the claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a bilateral eye 
disability, as concluded below, because any question as to 
the appropriate disability rating and effective date to be 
assigned is rendered moot.  The Veteran had previously 
received all required notice regarding compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The claim 
denied obviously does not entail the setting of a new 
disability rating or an effective date.  Accordingly, the 
Veteran is not harmed by any defect with regard to these 
elements of the notice.
 
Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish compensation benefits pursuant to 
38 U.S.C.A. § 1151 that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

Both the October 2004 and April 2005 letters notified the 
Veteran that his previous claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for a 
bilateral eye disability had been denied.  The RO advised the 
Veteran of the evidence needed to establish each element for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151.  The RO advised the Veteran of the reason 
for the previous denial and that once a claim had been 
finally disallowed, new and material evidence was required 
for reopening, and also told him what constituted new 
evidence and what constituted material evidence.  While each 
of the letters incorrectly shown the date of the last prior 
denial as in April 1999 rather than in July 2003, the letters 
are in substantial compliance and satisfied the notice 
requirements of Kent.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records, and 
hospital and outpatient treatment records.  The Veteran is 
not entitled to an examination prior to submission of new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2009).  The 
Veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
Veteran's qualifying additional disability in the same manner 
as if such additional disability was service-connected.  A 
qualifying disability is one which is not the result of a 
Veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by VA, and 
the proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonable foreseeable.  38 U.S.C.A. § 
1151(a). 

In a July 2003 decision, the Board denied compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for a bilateral eye disability on the basis that the 
proximate cause of the Veteran's bilateral eye disability was 
not carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical or surgical treatment; nor was the 
proximate cause of the Veteran's bilateral eye disability an 
event which was not reasonably foreseeable.

Evidence of record at the time of the Board's denial in July 
2003 included the Veteran's Form DD214; his service treatment 
records; VA outpatient treatment records from 1982 to 1999; 
VA hospital discharge summaries, dated in August 1985 and in 
September 1999; additional VA outpatient treatment records 
from 1999 to 2001; a February 2000 hearing transcript; a 
January 2001 hearing transcript; July 2001 medical statements 
by Frederick C. Moses, O.D., and by Van Johnson, M.D.; and an 
August 2001 VA eye examination report.

VA outpatient treatment records reflect that the Veteran had 
a vitreous hemorrhage and Brach Retinal Vein Occlusion (BRVO) 
with blood leaking into the space between the vitreous gel 
and the retina in the left eye in 1982.  

VA hospital records, dated in August 1985, reveal that the 
Veteran had a persistent vitreous and subhyloid hemorrhage 
and epimacular membrane of the left eye, presumably secondary 
to a branch retinal vein occlusion.  During the 
hospitalization, the Veteran underwent a transpars plana 
vitrectomy and membrane peeling of the left eye.  There were 
no operative complications.  His post-operative course was 
complicated by a corneal abrasion of the fellow eye which 
developed during surgery, and resolved in one day after 
pressure patching.  In December 1987, the Veteran underwent 
laser treatment on his left eye.

VA outpatient treatment records, dated in April 1998, include 
evidence showing a hemiretinal vein occlusion of the right 
eye, with neovascularization of the disk and elsewhere, and 
clinically significant macular edema.  A laser panretinal 
photocoagulation fill in procedure was conducted, and no 
immediate complications were observed.  In March 1999 and 
again in July 1999, the Veteran underwent a laser panretinal 
photocoagulation procedure on the right eye.  In September 
1999, the Veteran underwent an anterior chamber intraocular 
lens exchange on the right eye.  

In February 2000, the Veteran testified that the center of 
his left eye was shot with a laser, resulting in a black 
spot.

In September 2000, he underwent a subconjunctival celestone 
injection to the right eye.

The July 2001 medical statement by Dr. Moses suggests that 
the Veteran's poor vision of the left eye was due to a branch 
vein occlusion and subsequent laser treatment in 1987.

The report of the August 2001 VA examination includes an 
opinion that the Veteran's eye disability is a natural 
consequence of having branch vein occlusion, which has to be 
treated in many cases with laser to prevent neovascular 
glaucoma from occurring and which would cause the eye to 
become blind.  The examiner commented that sometimes cystoid 
macular edema does occur, following branch vein occlusion and 
its treatment, and that this is a natural consequence.

An investigative report pertaining to the Veteran's federal 
administrative tort claim, and associated with the claims 
file in January 2002, concludes that the facts reveal no 
indication of failure by VA physicians in diagnosing or 
treating the Veteran's left eye disability.

The Board concluded that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a bilateral eye 
disability, claimed to be caused by hospitalization, or 
medical or surgical treatment provided by VA were not met.

The present claim was initiated by the Veteran in October 
2004.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since July 2003 includes VA 
ophthalmology department's digital X-rays of the Veteran's 
eyes, dated in January 2001; additional VA outpatient 
treatment records from 2004; a November 2005 VA medical 
opinion; a July 2006 medical statement by Oliver B. Brand, 
M.D.; and statements by the Veteran.

The November 2005 VA medical opinion reflects that all 
records, including the fluorescein angiogram, were reviewed; 
and that the angiogram does not show that the Veteran's eye 
disability was caused by fault of VA treatment.  The examiner 
opined that the cause of the Veteran's treatment was the 
branch vein occlusions which occurred spontaneously and were 
not related; and that the branch vein occlusion on the left 
eye preceded the Veteran's initial evaluation in November 
1982.

The July 2006 medical statement by Dr. Brand includes 
diagnoses of visually impaired, retinal disease in both eyes, 
greater in left eye; and macular degeneration; etiology was 
questionable.  Dr. Brand indicated that the Veteran believed 
that the onset was in 1986 following laser surgery on the 
left eye.

In May 2008, the Veteran contended that the VA's decision is 
a "clear and mistakable error" (CUE) based on the evidence 
of record.

According to regulations, CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  An 
example of a situation that is not CUE includes the 
evaluation of evidence-i.e., a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Here, the Veteran simply has not alleged that the facts 
contained in the record at the time of VA's decision were 
incorrect in any manner, or that the statutory and regulatory 
provisions in effect at the time were incorrectly applied.  
His contentions, in essence, are a disagreement as to how the 
facts were weighed or evaluated and, thus, are insufficient 
to support a claim of CUE.

The Veteran has offered statements and contentions in which 
he argued that his bilateral eye disability resulted from VA 
laser surgery.  The Veteran, as a lay person, would not be 
competent to render a probative opinion on a medical matter, 
such as the etiology of any current bilateral eye disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Much of the recently submitted evidence is new in that it was 
not previously of record.  The only possibly competent 
evidence relating to the basis of the prior denial consists 
of the November 2005 VA medical opinion; and the July 2006 
medical statement by Dr. Brand, in which Dr. Brand simply 
restates what is the Veteran's belief-namely, that the onset 
was in 1986 following laser surgery on the left eye.

The November 2005 VA medical opinion is essentially against 
an award of compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for a bilateral eye disability.  The 
VA physician found that the cause of the Veteran's treatment 
was the branch vein occlusions which occurred spontaneously, 
and were not related to VA treatment.  Hence, this evidence 
is not material for purposes of reopening the claim.

Likewise,  Dr. Brand diagnosed visual impairment and retinal 
disease in both eyes, and macular degeneration; etiology was 
questionable.  This evidence also relates to the basis of the 
prior denial-namely, that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a bilateral eye 
disability, claimed to be caused by medical or surgical 
treatment provided by VA were not met.  Although the evidence 
relates to the basis of the prior denial, it does not create 
a reasonable possibility of substantiating the claim.  In 
this case, the newly submitted evidence does not demonstrate 
a failure by VA physicians in diagnosing or treating the 
Veteran's bilateral eye disability.

The digital X-rays of the Veteran's eyes, dated in January 
2001, essentially demonstrate that the Veteran had undergone 
VA laser surgery; this evidence is cumulative to evidence 
already of record.  See August 2001 VA examination report 
reflecting funduscopic examination results of pan retinal 
laser scars, bilaterally.  Nor is there newly submitted 
evidence that contradicts the August 2001 examiner's opinion 
that the Veteran's eye disability is a natural consequence of 
having branch vein occlusions, which was confirmed by the 
November 2005 medical opinion. 

Absent new evidence that the proximate cause of the Veteran's 
bilateral eye disability is carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonable foreseeable, the newly received evidence does not 
raise a reasonable possibility of substantiating the claim.  
As new and material evidence has not been received, the claim 
for compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for a bilateral eye disability is not 
reopened.




ORDER

New and material evidence has not been received; the claim 
for compensation benefits for a bilateral eye disability, 
pursuant to the provisions of 38 U.S.C.A. § 1151 is not 
reopened.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


